SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

197
CA 13-00984
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF SUZANNE LOZINAK,
PETITIONER-RESPONDENT,

                     V                                              ORDER

BOARD OF EDUCATION OF WILLIAMSVILLE CENTRAL
SCHOOL, RESPONDENT-APPELLANT.


HARRIS BEACH PLLC, PITTSFORD (EDWARD A. TREVVETT OF COUNSEL), FOR
RESPONDENT-APPELLANT.

RICHARD E. CASAGRANDE, BUFFALO (TIMOTHY CONNICK OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from a judgment (denominated order and judgment) of the
Supreme Court, Erie County (James H. Dillon, J.), entered March 22,
2013 in a CPLR article 78 proceeding. The judgment, among other
things, granted the petition, vacated and annulled the resolution
terminating petitioner’s employment and directed respondent to
reinstate petitioner.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court